Citation Nr: 0511367	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  00-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to assignment of a compensable disability 
rating for service-connected cutaneous nerve injury, lateral 
right thigh.

3.  Entitlement to a compensable disability rating for 
service-connected scar of the lateral right thigh. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1970 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and October rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2004 the Board remanded this case for 
further development.  

The Board notes that the veteran in a statement received in 
December 2004 raised a claim for post-traumatic stress 
disorder, and hereby refers this matter to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Low back disability manifested by degenerative changes is 
causally related to a low back injury during active duty 
service. 

2.  The veteran's service-connected cutaneous nerve 
disability of the lateral right thigh is productive of mild 
sensory disturbance. 

3.  The veteran's scar of the lateral right thigh is non-
tender.




CONCLUSIONS OF LAW

1.  Low back disability manifested by degenerative changes 
was incurred in the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  The criteria for assignment of a compensable rating for 
the veteran's service-connected cutaneous nerve disability of 
the lateral right thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 8622 (2004). 

3.  The criteria for assignment of a compensable rating for 
the veteran's service-connected scar on the lateral right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 7805 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to his service connection 
claim for a low back disability.  The discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in a February 2004 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the initial AOJ decisions were made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the RO's February 2000 statement of the case, September 
2001 and October 2004 supplemental statements of the case, 
the RO informed the appellant of the applicable laws and 
regulations regarding the claim, the evidence needed to 
substantiate such claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant 
in obtaining the evidence necessary to substantiate his 
claim, including VA treatment records.  The appellant has 
also been afforded the benefit of VA examinations during the 
appeal period, and was provided with the opportunity to 
attend hearings.  The veteran attended RO hearings in March 
2000 and March 2002, however he declined to attend a Board 
hearing in April 2003.  During his March 2002 RO hearing, 
the veteran indicated that there may be outstanding VA 
treatment records from the 1970s from the medical facility 
in Albuquerque.  However, in June 2002 this facility stated 
that it did not have the veteran's records prior to 1992.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.
 
Low Back Disability
 
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b). Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During his March 2000 RO hearing, the veteran testified that 
he injured his back in service, when he lifted a 100 pound 
sack.  He said he was given a green canvas pouch to treat the 
pain and claimed that his constant travel as a 5 ton truck 
driver aggravated the pain.  

Service medical records showed that in January 1971, the 
veteran was treated for back pain after he picked up sacks of 
flour.  The record showed that there was no spasm and the 
veteran's treatment included Winter green and a heat pad.  
There appears to be no other treatment for back pain in the 
veteran's service medical records.  The veteran's spine was 
clinically evaluated as normal on discharge examination in 
March 1972.

Post service medical records are replete with treatment for a 
back disorder.  An August 1992 VA medical record indicated 
treatment for the veteran's back pain and noted that the 
veteran stated that he had been suffering back pain since his 
injury in 1970.  A November 1992 VA medical record in stating 
that the veteran was a carpet layer and had chronic low back 
pain since his lifting accident in 1970, appeared to have 
presented the veteran's medical history as reported by the 
veteran.  A December 1992 VA radiology consultation showed 
significant area of abnormal signal posterior elements of S1-
2.  January 1999 VA medical records showed the veteran's 
chronic back pain was increasing in severity and the veteran 
was unable to do his usual work as a carpet layer.  A March 
2000 letter from a private doctor, Dr. G.M.L., stated that 
the he was treating the veteran for back pain since April 
1984.  The doctor reported that the veteran evidently first 
injured his back in service and has had pain on and off since 
then.  The doctor appeared to be reiterating the veteran's 
history as related to him by the veteran.  Dr. G.M.L. further 
stated that the veteran had his pain exacerbated by a motor 
vehicle accidence in August 1993 and since then has had more 
significant pain.  In 1996, he was diagnosed with reactive 
arthritis of unknown etiology.  

In January 2001, the veteran was afforded a VA examination, 
and his claims folder was reviewed prior to the examination.  
In presenting the veteran's history, the examiner indicated 
that the veteran stated that he injured his back in service 
and denied any subsequent back injury, other than a minor 
motor vehicle accident which resulted primarily in neck pain.  
The veteran complained of pain in the central portion of his 
lower back.  The examiner noted that a review of the 
veteran's radiologic records revealed that the veteran had an 
MRI of the lumbar spine without contrast in January 26, 1999, 
examining from the L3-4 level through the S1 level.  

Physical examination showed that the veteran had mild pain to 
percussion of the spine, most prominent in the midthoracic 
level and at most only slight tenderness to percussion of the 
lumbar spine.  The pain was reported as somewhat sharper in 
the mid and midthoracic to lumbar region, but there was no 
level of sensory loss on either side of the back.  The 
veteran's diagnosis was musculoskeletal lower back pain, 
probably relating to moderate-to-severe arthritic changes of 
the lumbosacral spine, but without clear evidence of 
neurologic impairment.  The examiner explained that the 
veteran's MRI indicated significant degenerative joint 
changes, bone hypertrophy and neuroforaminal and central 
canal narrowing.  The veteran did not have any neurologic 
findings on examination suggestive of a cord, conus or 
radicular lesion.  His complaints were primarily that of 
chronic lower back pain.  The examiner opined that while 
chronic musculoskeletal back pain can arise from many causes, 
these are extremely common problems and it is as likely as 
not that these arose from changes not directly referable to 
the veteran's service.  

After reviewing the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for low back disability manifested by degenerative 
changes is warranted.  The veteran's claim of a low back 
injury during service is supported by his service medical 
records.  There is some inconsistency in that the veteran's 
discharge examination in March 1972 showed a normal spine 
although the veteran asserts that he has suffered from the 
low back problem since the 1971 injury.  However, the Board 
also notes that the veteran has consistently given a history 
of low back pain related to the inservice injury to various 
medical care providers over the years.  The Board also notes 
that the veteran was furnishing such a history to medical 
care providers for a number of years prior to his claim for 
VA benefits.  The Board has also reviewed the veteran's 
hearing testimony and finds the veteran to be credible.  

The January 2001 VA examiner has noted that chronic 
musculoskeletal back pain can arise from many causes and are 
common problems.  The examiner offered an opinion that "it 
is as likely as not that [the veteran's problems] arise from 
changes not directly referable to [his] military service."  
At first glance it would appear that this opinion is adverse 
to the veteran's appeal.  However, for a veteran to prevail, 
it is only necessary that the positive evidence be in a state 
of relative equipoise with the negative evidence.  The Board 
interprets the VA examiners choice of language as meaning 
that there is a 50% or higher degree of probability that the 
low back disorder is not related to service.  It follows that 
there is also a 50% chance that the low back disorder is 
related to service.  In such a case, the Board must find that 
there is a state of relative equipoise of the positive 
evidence with the negative evidence.  Service connection is 
therefore warranted.  38 U.S.C.A. § 5107(b). 

Right Thigh Disability

The right thigh disability issue arises from an October 2000 
rating decision which granted service connection for a scar 
of the right thigh and assigned a noncompensable rating, 
effective from April 15, 1999.  The veteran appealed.  In a 
September 2001 rating decision, the RO granted service 
connection for cutaneous nerve injury of the right lateral 
thigh with a noncompensable rating, effective from April 15, 
1999.  In the rating decision, the RO noted that this 
disability had formerly been rated as a scar of the right 
thigh.  In another portion of the rating decision, the RO 
informed the veteran that the grant of service connection for 
nerve injury was a complete grant of the benefit sought.  In 
the February 2004 remand, the Board instructed the RO to 
determine if separate ratings were warranted for the nerve 
injury and the scar.  It does not appear that the RO 
addressed this matter.  

Nevertheless, the Board finds no prejudice to the veteran 
since the record as it now stands allows the Board to assign 
separate ratings for the scar and for the nerve injury.  A 
liberal reading of the September 2001 rating decision is that 
the RO granted service connection for nerve injury in 
addition to the already service-connected scar of the right 
thigh.  Under the circumstances, the veteran is entitled to 
two separate ratings.  

With regard to the evaluations to be assigned for the 
separate ratings, the Board notes that disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

With regard to the scar, the veteran reports chronic pain and 
sensitivity to touch.

In a March 2000 letter, G. Michael Lopez, M.D. noted that the 
veteran complained of curious right lateral thigh pain which 
the veteran had noted for several years.  

At the time of the January 2001 VA examination, the veteran 
complained of some tingling and other abnormal sensations at 
the site of the right thigh injury.  On examination, there 
was decreased sensation at the scar site.  The examiner 
commented that there was a small area of circumscribed 
numbness on the right thigh in the region of the healed scar.  
The examiner believed that this area of sensory loss was due 
to cutaneous nerve injury.  The examiner described the region 
in general as nontender and the only abnormality noted was 
the numbing of pin sensation in the region of the scar.  

The RO has assigned a noncompensable rating for the right 
thigh scar under Diagnostic Code 7806 which provides for a 10 
percent rating for a superficial scar which is tender and 
painful on objective demonstration.  The evidence shows that 
the scar itself is nontender, and the noncompensable rating 
under Code 7806 is proper.  There is no persuasive evidence 
that the scar itself limits function, and a rating under Code 
7805 is therefore not warranted.  There is no persuasive 
evidence that the scar is poorly nourished with repeated 
ulceration, and a rating under Code 7803 is not warranted.  
The scar does not involve the head, face or neck and is not 
the result of a burn, so Codes 7800, 7801, and 7802 are not 
applicable. 

The Board further notes that by regulatory amendment 
effective August 30, 2002, changes were made to the schedular 
criteria for rating diseases of the skin.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  However, a compensable rating 
is also not warranted under any of the new criteria.  The 
evidence in this case does not show that the scar limits 
motion, is unstable, is painful on examination, limits 
function, or involves the head face, or neck.  It is also not 
shown to be a deep scar involving an area exceeding 6 square 
inches.  Accordingly, the new criteria set forth in Codes 
7800, 7801, 7802, 7803, 7804 or 7805 do not provide a basis 
for a compensable rating. 

Turning to consideration of the proper rating to be assigned 
for the nerve injury, the Board notes that the RO has 
assigned a noncompensable rating under the provisions of 
Diagnostic Code 8629 for neuritis of the external cutaneous 
nerve of the thigh.  It appears that under this provision, a 
noncompensable rating is for application when the resulting 
impairment is mild or moderate in degree.  A notation under 
the discussion of diseases of the peripheral nerves is to the 
effect that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, moderate degree.  
The January 2001 VA examiner described the numbing sensation 
to result in only minimal disability, and the veteran himself 
described the disorder as a tingling sensation at the time of 
the examination.  Based on these findings, the Board must 
conclude that the disability associated with the nerve injury 
is no more than moderate and that a compensable rating is not 
warranted at this time.  

With regard to the scar and nerve injury rating issues, the 
Board is unable to find that there is a relative state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit assignment of compensable ratings for 
either disability.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for a low back disability 
is warranted.  Entitlement to a separate rating for a scar of 
the lateral right thigh is warranted.  To this extent, the 
appeal is granted.  

Entitlement to a compensable rating for service-connected 
cutaneous nerve injury, lateral right thigh is not warranted.  
Entitlement to a compensable rating for service-connected 
scar of the lateral right thigh is not warranted.  To this 
extent, the appeal is denied. 



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


